Citation Nr: 1412156	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-40 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a compensable rating for a mental health disability.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to November 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes the Veteran's disability was originally service connected as atypical psychosis with hyopmaniac features, severe, in remission, in a rating decision dated in November 2011.  The disability was redesignated as mood disorder NOS in the March 2010 rating decision based upon a VA examination occurring in January 2010.  Both examinations included a diagnosis of personality disorder.  In a January 2012 VA examination, the diagnosis was depressive disorder NOS.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran may have different conditions or diagnoses for his service connected disability, the Board has broadly stated the issues as set forth on the first page of this decision.  

The Board notes that the Veteran has indicated he is unable to work due to his mental health disability although he has also indicated he has medical conditions which may also play a role.  This raises the issue of entitlement to total disability based upon individual unemployability (TDIU).  The issue of whether entitlement to TDIU is warranted as a result of the service connected disabilities is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the issue is set forth on the first page of the decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he is currently receiving disability benefits from the Social Security Administration.  Those records should be requested and associated with the file as the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  

The Veteran has received two VA examinations regarding his mental health disability.  As noted in the introduction, the Veteran's mental health disability was service connected for atypical psychosis with hyopmaniac features, severe, in remission.  The January 2010 VA examination diagnosis was for mood disorder NOS and the January 2012 VA examiner diagnosed depressive disorder NOS.  Both examinations also included a diagnosis of personality disorder.  It is unclear to the Board whether the different diagnoses represent different mental health disabilities or progression of the same disability.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a Veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  A VA examination is required to assist the Board before determining the proper rating as the Veteran may have more than one mental health disability that is service connected.  

Furthermore, the examiners reported symptoms and offered an opinion as to the social and occupational impairment caused by the disability, but did not discuss the clinical significance of the symptoms and their relationship to the Veteran's social and occupational impairment.  

Since this matter must be remanded to determine the current level of severity of his mental health disability, which the Veteran has claimed affects his employability, the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the other issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Nevertheless, the Board has determined that VA examiner should also determine whether the Veteran is unemployable for VA purposes due to his service-connected disabilities (separate from and not in conjunction with any of his nonservice-connected disabilities or age).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration, the records pertinent to the Veteran's claim for Social Security Administration disability benefits, including all medical records and copies of all decisions on the claim.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  After the foregoing record development is complete, schedule the Veteran for a VA mental health examination to determine the nature and level of severity of his service connected disability. The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his service connected mental health disability, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms such as, but not limited to, panic attacks and inability to complete tasks.  All signs and symptoms of the Veteran should be reported in detail, and the examiner should describe the level of severity of the symptoms and how each symptom impacts the Veteran's occupational and social functioning.

The examiner is asked, if feasible, to reconcile the Veteran's diagnoses of atypical psychosis with hypomanic features, severe, in remission, with the later diagnoses that appear in the records of mood disorder NOS, depressive disorder NOS, and personality disorder.  The examiner should comment as to whether the current diagnoses represents a change in diagnosis, a progression of the Veteran's prior diagnosis, correction of an error, or the development of a new and separate condition.  See 38 C.F.R. § 4.125.

If the examiner determines that the Veteran has a separate diagnosis of mood disorder NOS, depressive disorder NOS, and personality disorder from the service connected mental health disability, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) the mood disorder NOS, depressive disorder NOS, or personality disorder had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If the disorder is not related to service, is it at least as likely as not (50 percent probability or more) that the mood disorder or depressive disorder is aggravated by his service-connected mental health disability.

The examiner is asked to determine whether it is at least as likely as not (50 percent probability) that the Veteran's use of alcohol was the result of, or chronically aggravated by, the Veteran's service-connected mental health disability.

The examiner is also asked to determine, if feasible, which symptoms are associated with the Veteran's service connected disability, and which symptoms are attributable to other non-service connected disabilities. 

The examiner is also asked to assess the Veteran's ability to obtain and maintain gainful employment.  If the examiner finds that the Veteran is not employable, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (alone) prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

If, however, after a review of the record, an opinion on employability is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on employability is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  Any additional development deemed necessary in order to provide the requested opinion should be obtained.

3.  After the development requested is completed, readjudicate the claim for a compensable rating for the service connected mental health disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


